******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     ROBBIE SANTOS v. COMMISSIONER
             OF CORRECTION
                (AC 35154)
        DiPentima, C. J., and Mullins and Bear, Js.
      Argued May 12—officially released July 29, 2014

(Appeal from Superior Court, judicial district of
              Tolland, Cobb, J.)
  Lee Friend Lizotte, with whom was Charles D. Ray,
for the appellant (petitioner).
   Timothy J. Sugrue, assistant state’s attorney, with
whom, on the brief, were Kevin T. Kane, chief state’s
attorney, and Brenda L. Hans, assistant state’s attor-
ney, for the appellee (respondent).
                         Opinion

   BEAR, J. The petitioner, Robbie Santos, appeals from
the judgment of the habeas court denying his second
amended petition for a writ of habeas corpus. On
appeal, the petitioner claims that the habeas court erred
in concluding that his trial counsel was not ineffective
for (1) failing to contest the state’s dog tracking evi-
dence, and (2) advising the petitioner to waive a jury
trial. We affirm the judgment of the habeas court.
  The record reveals the following relevant facts and
procedural history. On May 21, 2003, at 5:30 p.m., Derek
Hopson, a clinical psychologist, finished his day of work
at Middlesex Hospital Center for Behavioral Health in
Middletown. Hopson exited the building with a
coworker, Christine Brown, and the two proceeded to
the parking lot. Brown got into her car and drove along-
side Hopson as he walked to where his car was located.
Hopson and Brown left the office together because
Hopson had been assaulted by three men in the parking
lot a few months prior.
   As they were approaching Hopson’s car, they
observed the petitioner, who they both described as a
black man wearing a dark hooded sweatshirt, walking
toward them quickly. When he was approximately
twenty feet away, the petitioner asked Hopson for
change, which Hopson answered he did not have. When
about ten feet away, the petitioner asked again for
change and began rushing toward Hopson’s car. Hopson
again told the petitioner that he did not have change,
unlocked his car door, and leaped into his car, slamming
the door closed as the petitioner reached the driver’s
side door. Hopson saw the petitioner smirk, step back,
and fire one gunshot through the front driver’s side
window. The bullet shattered the window, but missed
Hopson. Hopson pressed down on his car horn hoping
to attract attention, and the petitioner turned and ran
out through the parking lot entranceway. Brown ini-
tially pursued the petitioner in her car, but soon decided
that such a course of action was unsafe, stopped, and
dialed 911 to report the incident.
   Officer Vincent Mazzotta, a K-9 handler, was the sec-
ond officer to arrive at the scene at 5:38 p.m. with
his German shepherd, Dago. Upon arrival, Mazzotta
assessed the situation and prepared Dago to track the
suspect by following the suspect’s scent. Dago began
tracking the scent across Hubbard Street and down
Goodyear Avenue. Officer James Prokop joined Maz-
zotta during the track to provide backup. Although the
tracking path was not linear, Dago eventually tracked
the scent to a low-rise apartment building that was
part of Wesleyan University. There, the officers saw the
petitioner, who was wearing a gray sweatshirt and black
windpants. The officers ordered the petitioner to the
ground, and, in accordance with his training, Dago iden-
tified the petitioner as the source of the scent by putting
his paws on the petitioner’s back. The petitioner was
apprehended approximately three tenths of a mile from
where the shooting occurred.
   The petitioner was arrested and charged with attempt
to commit murder, conspiracy to commit murder,
attempt to commit assault in the first degree, and gun
related offenses. The petitioner elected a bench trial
and, on July 20, 2005, the trial court found the petitioner
guilty of attempted murder. He was acquitted of all the
other charged offenses. The petitioner was sentenced
to a total effective sentence of eighteen years incarcera-
tion. The judgment of conviction was affirmed on
appeal. State v. Santos, 104 Conn. App. 599, 601, 935
A.2d 212 (2007), cert. denied, 286 Conn. 901, 943 A.2d
1103, cert denied, 555 U.S. 851, 129 S. Ct. 109, 172 L.
Ed. 2d 87 (2008).
   On January 8, 2009, the petitioner filed a petition for
a writ of habeas corpus as a self-represented litigant.
He subsequently obtained an attorney, who filed an
amended petition on July 15, 2011. The petitioner filed
a second amended petition on January 4, 2012. In count
one of the second amended petition, the petitioner
alleged claims of ineffective assistance of counsel for
trial counsel’s failure to challenge the dog tracking evi-
dence by withdrawing a motion to suppress the evi-
dence, not raising an objection to the evidence at trial,
and not presenting expert testimony to challenge the
reliability of the dog track, and for trial counsel’s failure
to adequately advise the petitioner about waiving his
right to a jury trial.1
   The habeas trial for this matter began on February
8, 2012, and continued on February 9, 10, and 27, 2012.
In a memorandum of decision filed on September 21,
2012, the habeas court denied the petition. With respect
to the dog tracking related claims, the habeas court
concluded: ‘‘Because [trial counsel’s] decisions not to
retain an expert, not to pursue additional investigation,
to withdraw the motion to suppress and not to object
to the dog track evidence on foundational grounds all
stemmed from the tactical decision not to contest the
dog track evidence, which the court has determined to
have been an objectively reasonable decision under the
circumstances, the court finds that those claims also
fail under the first prong of Strickland [v. Washington,
466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674
(1984)].’’ The court further concluded that because the
petitioner had failed to establish that his counsel was
deficient, it was unnecessary to determine whether the
petitioner was prejudiced. With respect to the jury
waiver claim, the habeas court concluded that ‘‘[trial
counsel’s] decision to recommend a jury waiver was a
tactical one and his advice regarding that recommenda-
tion was objectively reasonable which resulted from
his professional judgment that a trial before Judge
[Robert L.] Holzberg provided the best chance to
achieve a favorable result given the circumstances of
this case.’’ The court additionally concluded that ‘‘the
petitioner has not shown the required prejudice
resulting from any presumed deficient performance.’’
   The petitioner subsequently filed a petition for certifi-
cation to appeal the denial of his second amended peti-
tion on October 1, 2012, which the habeas court granted
on October 9, 2012. This appeal followed. Additional
facts and procedural history will be set forth as nec-
essary.
   We begin our analysis with the well established stan-
dard of review. ‘‘A petitioner’s right to the effective
assistance of counsel is guaranteed by the sixth and
fourteenth amendments to the United States constitu-
tion, and by article first, § 8, of the Connecticut constitu-
tion. . . . In a habeas appeal, this court cannot disturb
the underlying facts found by the habeas court unless
they are clearly erroneous, but our review of whether
the facts as found by the habeas court constituted a
violation of the petitioner’s constitutional right to effec-
tive assistance of counsel is plenary. . . . The habeas
judge, as the trier of facts, is the sole arbiter of the
credibility of witnesses and the weight to be given their
testimony. . . .
   ‘‘In Strickland v. Washington, [supra, 466 U.S. 668],
the United States Supreme Court enunciated the two
requirements that must be met before a petitioner is
entitled to reversal of a conviction due to ineffective
assistance of counsel. First, the [petitioner] must show
that counsel’s performance was deficient. . . . Sec-
ond, the [petitioner] must show that the deficient per-
formance prejudiced the defense. . . . Unless a
[petitioner] makes both showings, it cannot be said that
the conviction . . . resulted from a breakdown in the
adversarial process that renders the result unreliable.
. . .
   ‘‘The first component, generally referred to as the
performance prong, requires that the petitioner show
that counsel’s representation fell below an objective
standard of reasonableness. . . . In Strickland, the
United States Supreme Court held that [j]udicial scru-
tiny of counsel’s performance must be highly deferen-
tial. It is all too tempting for a [petitioner] to second-
guess counsel’s assistance after conviction or adverse
sentence, and it is all too easy for a court, examining
counsel’s defense after it has proven unsuccessful, to
conclude that a particular act or omission of counsel
was unreasonable. . . . A fair assessment of attorney
performance requires that every effort be made to elimi-
nate the distorting effects of hindsight, to reconstruct
the circumstances of counsel’s challenged counsel, and
to evaluate the conduct from counsel’s perspective at
the time. Because of the difficulties inherent in making
the evaluation, a court must indulge a strong presump-
tion that counsel’s conduct falls within the wide range
of reasonable professional assistance; that is, the [peti-
tioner] must overcome the presumption that, under the
circumstances, the challenged action might be consid-
ered sound trial strategy. . . . [C]ounsel is strongly
presumed to have rendered adequate assistance and
made all significant decisions in the exercise of reason-
able professional judgment. . . .
   ‘‘[T]he Constitution guarantees criminal defendants
only a fair trial and a competent attorney. It does not
insure that defense counsel will recognize and raise
every conceivable constitutional claim. . . . The [peti-
tioner] is also not guaranteed assistance of an attorney
who will make no mistakes. . . . What constitutes
effective assistance [of counsel] is not and cannot be
fixed with yardstick precision, but varies according to
the unique circumstances of each representation.’’
(Emphasis added; internal quotation marks omitted.)
Jackson v. Commissioner of Correction, 149 Conn.
App. 681, 690–92, 89 A.3d 426 (2014).
                             I
   The petitioner first claims that the habeas court erred
in concluding that trial counsel’s decision to forgo any
challenge to the dog tracking evidence was not ineffec-
tive assistance of counsel. He advances three arguments
in support of this claim. First, he argues that trial coun-
sel’s decision was not reasonable because trial coun-
sel’s lay understanding of the evidence was wrong and
counsel made the decision without consulting an
expert. Second, he argues that the decision was not
reasonable because the admission of the evidence did
not aid, but actually hurt his defense. Finally, the peti-
tioner argues that it was not reasonable because the
evidence would have been excluded had counsel pur-
sued the issue. Additionally, the petitioner argues that
trial counsel’s decision prejudiced him. We are not per-
suaded.
   The following additional facts are relevant to this
claim. The petitioner’s defense was that he was not the
shooter and that the actual shooter had gotten away.
Although trial counsel’s original strategy was to chal-
lenge the admissibility of the dog tracking evidence, he
withdrew his motion to suppress and objection to the
state’s motion in limine after hearing the testimony of
the tracking officer and a tape recording of the track
in real time at the hearing. Trial counsel believed that
the tape recording was helpful to the petitioner’s
defense because it showed that Dago tracked away from
where the petitioner was apprehended and contradicted
the testimony of Mazzotta, Dago’s handler. Trial counsel
believed that the tape helped to establish that Dago
was actually tracking the suspect who got away, and
not the petitioner, and that Dago only reversed direction
after prompting from the officer once a radio transmis-
sion that a suspect had been located was received.
   Trial counsel understood that the dog tracking evi-
dence would play an important role in the case, and
investigated accordingly. Although he did not retain an
expert on dog tracking evidence, trial counsel did speak
with Officer Kevin Rodino, the expert witness for the
state on training and certifying K-9 dogs, and did collect
literature on K-9 officers and K-9 processes from Officer
Mark Masse, who previously had been a K-9 police
officer in Meriden. Masse also assisted trial counsel by
walking the dog tracking route with another investiga-
tor, Ellen Knight, to assist the investigation she was
conducting for trial counsel.
   At trial, counsel used the tracking tape recording
during his cross-examination of Prokop and Mazzotta.
In addition, in his closing argument, trial counsel high-
lighted the discrepancies between the tape and Mazzot-
ta’s testimony, and also Prokop and Mazzota’s
testimony. Trial counsel argued that the tape cast doubt
on their testimony, and supported the petitioner’s
defense that the actual suspect had gotten away.
   ‘‘[T]here is no per se rule that requires a trial attorney
to seek out an expert witness.’’ (Internal quotation
marks omitted.) Antonio A. v. Commissioner of Correc-
tion, 148 Conn. App. 825, 833, 87 A.3d 600, cert. denied,
312 Conn. 901,       A.3d      (2014). ‘‘Where trial counsel
has consulted with such experts, however, but made
the tactical decision not to produce them at trial, such
decisions properly may be considered strategic choices.
Furthermore, trial counsel is entitled to make strategic
choices in preparation for trial.’’ (Internal quotation
marks omitted.) Id., 834. ‘‘[S]trategic choices made after
thorough investigation of law and facts relevant to plau-
sible options are virtually unchallengeable; and strate-
gic choices made after less than complete investigation
are reasonable precisely to the extent that reasonable
professional judgments support the limitations on
investigation. In other words, counsel has a duty to
make reasonable investigations or to make a reasonable
decision that makes particular investigations unneces-
sary. In any ineffectiveness case, a particular decision
not to investigate must be directly assessed for reason-
ableness in all the circumstances, applying a heavy mea-
sure of deference to counsel’s judgments.’’ Strickland
v. Washington, supra, 466 U.S. 690–91.
   The petitioner argues that trial counsel’s decision was
not reasonable because he did not consult an expert.
Although trial counsel may not have retained a dog
tracking expert, he did speak with Rodino, the expert
witness for the state on training and certifying K-9 dogs,
and did collect literature on K-9 officers and K-9 pro-
cesses from Masse, who previously had been a K-9
police officer in Meriden. Additionally, trial counsel had
both Masse and Knight walk the dog tracking route.
The habeas court’s findings that trial counsel conducted
a thorough investigation and made a reasonable strate-
gic choice to use the dog tracking evidence to support
the petitioner’s defense that the actual shooter got away
were not clearly erroneous.
  The petitioner next argues the decision was not rea-
sonable because the dog tracking evidence did not aid,
and in fact, hurt the petitioner’s defense. The habeas
court, however, found that ‘‘[t]he tape recording of the
communications of the officers in real time during the
actual track in this case could reasonably be understood
to support the petitioner’s defense that Dago traveled
some distance west on Church Street for a period of
time away from where the petitioner was located. Dago
and the officers turned around and headed back east on
Church Street after they were told over the transmission
that the police had apprehended the petitioner 60 yards
north of the intersection of Church and Hotchkiss
Streets. This evidence as well as the dispatch tape that
evinced someone other than the petitioner getting into
a car on Church Street, and Dago’s failure to locate
the sweatshirt, supported the petitioner’s theory that
another person committed the shooting.’’ The petitioner
has failed to demonstrate that trial counsel’s decision
was anything other than sound trial strategy, and, there-
fore, the habeas court’s finding that trial counsel did not
render ineffective assistance was not clearly erroneous.
   Finally, the petitioner argues that trial counsel’s deci-
sion was not reasonable because the dog tracking evi-
dence would have been excluded had counsel pursued
the issue. We conclude, as the habeas court did, that
this claim fails under the first prong of the Strickland
test, because trial counsel’s decision to withdraw his
challenge to the dog tracking evidence stemmed from
his objectively reasonable tactical decision to use the
dog tracking evidence to raise reasonable doubt and to
support the petitioner’s defense.
   Having concluded that the performance of the peti-
tioner’s trial counsel did not fall below an objective
standard of reasonableness, we need not analyze the
prejudice prong of Strickland. Strickland v. Washing-
ton, supra, 466 U.S. 697 (court need not address both
components of Strickland test ‘‘if the [petitioner] makes
an insufficient showing on one’’).
                             II
   The petitioner next claims that he was denied effec-
tive assistance of counsel by trial counsel’s failure to
advise him of the potential prejudice of having Judge
Holzberg decide both the reliability of the eyewitness
identification at the pretrial stage and the case on the
merits. We disagree.
  The following additional facts are relevant to this
claim. When the petitioner first entered his plea of not
guilty, he elected a jury trial. Prior to trial, the court
heard several motions, including the petitioner’s motion
to suppress the eyewitness identifications. After three
days of testimony on the motion to suppress the eyewit-
ness identifications, on June 15, 2004, the petitioner
waived his right to a jury trial. Following the recommen-
dation of trial counsel, the petitioner opted for a court
trial before Judge Holzberg.
   Trial counsel discussed his jury waiver recommenda-
tion with the petitioner on a number of occasions over
the course of several weeks. Trial counsel explained
why he believed that the petitioner would have a better
chance of prevailing at a court trial. Trial counsel
believed that the petitioner, who was from Waterbury,
would have to testify at trial to explain why he was in
Middletown on the day of the shooting. Trial counsel
feared that if the petitioner testified, his extensive crimi-
nal history would be introduced to undermine his credi-
bility, which might be a liability if presented to a jury.2
Trial counsel had a prior court trial with Judge Holzberg
that he felt resulted in a fair outcome. He, therefore,
believed that Judge Holzberg was a fair and experienced
jurist, who would be better able to compartmentalize
the evidence and to give it the appropriate weight and
consideration. The petitioner was present at the hearing
before Judge Holzberg on his motion to suppress the
eyewitness identifications, and knew, prior to waiving
his right to a jury trial, that it was Judge Holzberg
who would preside at the court trial. Judge Holzberg
canvassed the petitioner on his decision to waive his
right to a jury trial, and he specifically told the petitioner
that he would be the trial judge.
   Although trial counsel discussed the pros and cons
of waiving his right to a jury trial with the petitioner,
he did not specifically tell the petitioner that there was
a chance that Judge Holzberg could improperly pre-
judge the eyewitness testimony during the pretrial hear-
ing. Trial counsel did not advise the petitioner on this
risk because he believed that Judge Holzberg would
follow the law and decide the case on the basis of
the evidence produced at trial, not on the evidence
produced at the pretrial hearing.
   ‘‘[A] judge’s participation in the preliminary stages
of a case, and the knowledge he or she thereby gains,
will not ordinarily preclude his or her continued partici-
pation in the same case thereafter. See, e.g., State v.
Hayes, 127 Conn. 543, 581–82, 18 A.2d 895 (1941)
(judge’s ordering of grand jury, presiding over grand
jury proceedings and ruling on numerous preliminary
motions did not disqualify him from presiding over
trial), superseded by statute on other grounds as stated
in State v. Burns, 194 Conn. 469, 472–73, 481 A.2d 1077
(1984); see also State v. Ortiz, 83 Conn. App. 142, 152–
53, 848 A.2d 1246 (judge’s knowledge of defendant’s
repeated inculpatory admissions during pretrial pro-
ceedings did not require recusal), cert. denied, 270
Conn. 915, 853 A.2d 530 (2004); R. Flamm, Judicial Dis-
qualification: Recusal and Disqualification of Judges
(2d Ed. 2007) § 13.1, pp. 343–44 (fact that a judge may
know something to the discredit of a criminal defendant
does not, in and of itself, establish that she is biased
against him).
   ‘‘Although a judge, by participating in pretrial or other
proceedings, may be exposed to inadmissible evidence
about a party, the standard assumption is that he or
she is able to disregard it . . . even if he or she subse-
quently is to act as fact finder.’’ (Citations omitted;
footnote omitted; internal quotation marks omitted.)
State v. Rizzo, 303 Conn. 71, 119–21, 31 A.3d 1094 (2011),
cert. denied,      U.S.    , 133 S. Ct. 133, 184 L. Ed. 2d
64 (2012); see also State v. Santangelo, 205 Conn. 578,
602, 534 A.2d 1175 (1987) (‘‘[t]o impose . . . a require-
ment that a criminal trial court recuse itself every time
it receives unsolicited material uncomplimentary to a
defendant prior to trial or sentencing would create an
intolerable situation which could lead to a manipulation
of the criminal justice system’’).
   Additionally, our rules of practice require that pretrial
motions be decided by the judge assigned to preside
at trial, and specify that decisions on motions in limine
may be reserved and decided by the judge later in the
proceeding. See Practice Book § 41-7 (‘‘[a]ll [pretrial]
motions which require an evidentiary hearing shall be
heard by the judicial authority to whom the case has
been assigned for trial, unless otherwise provided by
rule or statute, or otherwise ordered by the presiding
judge’’); see also Practice Book § 42-15 (‘‘[t]he judicial
authority may grant the relief sought in the motion [in
limine] or such other relief as it may deem appropriate,
may deny the motion with or without prejudice to its
later renewal, or may reserve decision thereon until a
later time in the proceeding’’).
   In this case, trial counsel made a tactical recommen-
dation on the basis of his professional experience with
Judge Holzberg and the concerns raised by the evidence
that would be presented at trial. The petitioner was
present at the pretrial hearing before Judge Holzberg
on his motion to suppress the eyewitness identifications
and was told both by trial counsel and Judge Holzberg
that if he waived his right to a jury, Judge Holzberg
would preside at trial. The habeas court found that trial
counsel’s advice was objectively reasonable. Addition-
ally, there was no evidence that Judge Holzberg did
not properly separate his pretrial and trial roles, and
disregard evidence presented at the pretrial hearing
that was inadmissible at trial.3 The petitioner, therefore,
has failed to show that trial counsel’s performance
was deficient.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The petitioner’s second amended petition also included a count of actual
innocence. That claim, however, was withdrawn at trial.
  2
    ‘‘At trial, the defense called the [petitioner] to testify on his own behalf.
The [petitioner] testified that in May, 2003, he had a fifteen to sixteen year
drug habit and that he used marijuana, cocaine, crack cocaine and pills.
The [petitioner] explained that he often sold drugs and engaged in ‘hustling
on the street’ in order to support his illegal drug habit. The [petitioner] had
a lengthy criminal history, with eleven prior felony convictions, including
burglary, attempted larceny and assault on a police officer. . . .
  ‘‘According to the [petitioner], on May 21, 2003, he was out on the streets
of Waterbury ‘getting high [on drugs], selling drugs [and] hanging out.’ ’’
State v. Santos, supra, 104 Conn. App. 609.
  3
    At oral argument before this court, the petitioner admitted that had trial
counsel wanted to support his objection to the motion in limine by conduct-
ing a voir dire of the witness police officer, that voir dire normally would
have taken place during the trial and the evidentiary ruling would have been
made by Judge Holzberg from the bench.